Exhibit 10.1

EMPLOYMENT AGREEMENT

(Chris Terrill)

This EMPLOYMENT AGREEMENT, dated September 28, 2009 (this “Agreement”), is
between NutriSystem, Inc., a Delaware corporation, with a principal place of
business located at 300 Welsh Road, Building 1, Suite 100, Horsham, Pennsylvania
19044 (the “Company”), and Chris Terrill (the “Employee”).

WHEREAS, the Company and the Employee previously entered into an employment
agreement, dated December 29, 2006, as amended December 29, 2008 (the “Original
Employment Agreement”), and commenced employment with the Company on January 19,
2007 (the “Original Commencement Date”);

WHEREAS, the Company has promoted the Employee to the position of Executive Vice
President and Chief Marketing Officer effective as of June 26, 2009 (the
“Promotion Date”) and desires to amend and restate the Original Employment
Agreement to evidence the terms of the Employee’s promotion; and

NOW, THEREFORE, the Company and the Employee, each intending to be legally bound
hereby, agree that the Original Employment Agreement shall be amended and
restated as follows:

 

1. Employment

The Employee shall be the Executive Vice President and Chief Marketing Officer
and shall perform duties consistent with this position as are assigned by the
Chief Executive Officer or the Board of Directors of the Company (the “Board”).
The Employee shall report directly to the Chief Executive Officer.

 

2. Performance

The Employee shall devote substantially all of his business time and efforts to
the performance of his duties under this Agreement during normal business hours.

 

3. Term

The initial term of employment under this Agreement (the “Initial Term”) shall
extend from the date of this Agreement (the “Effective Date”) until the third
anniversary of the Effective Date. This Agreement renews automatically for one
year renewal terms (a “Renewal Term”) unless either the Employee or the Company
gives the other party written notice of non-renewal at least three months before
the end of the Initial Term or any Renewal Term then in effect. The Agreement
renews automatically for a one year Renewal Term upon a “Change of Control” (as
defined below), beginning on the date of the Change of Control. The Initial Term
plus any Renewal Term then in effect are the term of this Agreement (the
“Employment Term”). The Employment Term may be terminated early as provided in
Sections 8 through 12 of this Agreement.

 

4. Salary

The Employee’s annual salary (the “Salary”) is payable in installments when the
Company customarily pays its officers (but no less often than twice per month).
The Salary is at the initial rate of $285,000 (the “Initial Salary”), which
shall be paid retroactive from the Promotion Date. The Board or the Compensation
Committee of the Board (the “Compensation Committee”) shall review the Salary at
least once a year. The Salary shall never be less than the Initial Salary.



--------------------------------------------------------------------------------

5. Stock

The Employee received restricted stock grants of 11,182 shares on the Original
Commencement Date, 32,545 shares on July 9, 2008 and 10,000 shares on May 1,
2009 (the “Existing Stock Grants”) in accordance with the vesting and other
terms and conditions set forth in Stock Award Agreements corresponding to the
Existing Stock Grants.

The Compensation Committee has approved a restricted stock grant to the Employee
on the Effective Date in an amount equal to 60,000 shares (the “September 2009
Stock Grant,” and together with the Existing Stock Grants, the “Stock Grants”).
The September 2009 Stock Grant shall be in accordance with the terms and
conditions set forth in the Stock Award Agreement attached as Appendix A. The
September 2009 Stock Grant shall vest over four years from the Promotion Date,
with a tranche of 25% vesting on each of the first four anniversaries of the
Promotion Date, as set forth in Appendix A; provided that the Employee is
employed by the Company on each such vesting date.

 

6. Bonus

During the Employment Term, the Employee shall be entitled to participate in any
bonus program established for officers of the Company generally. The Employee
shall be entitled to participate in an annual bonus program to be established by
the Board or the Compensation Committee (the “Annual Bonus”). During the
Employment Term, the Employee shall be eligible to receive an Annual Bonus of
100% of the Employee’s Salary; provided that the right to receive any Annual
Bonus is conditioned on the attainment of designated performance goals and the
continued employment of the Employee with the Company through the date that
Annual Bonus is paid. The Annual Bonus shall be paid at such time as bonuses are
paid to the other officers of the Company, but no later than March 15th of the
year that follows the fiscal year to which the Annual Bonus relates.

 

7. Confidential Information, Non-Competition and Non-Solicitation

In consideration for the Company entering into this Agreement, the Employee
agrees on the Effective Date to execute and be covered by the terms of the
Company’s Nondisclosure and Noncompete Agreement for Management Employees, which
shall be in the form of Appendix B hereto.

 

8. Death

If the Employee dies during the Employment Term, then the Employment Term shall
terminate, and thereafter the Company shall not have any further liability or
obligation to the Employee, the Employee’s executors, administrators, heirs,
assigns or any other person claiming under or through the Employee, except
(a) that the Employee’s estate shall receive any unpaid Salary that has accrued
through the date of termination; (b) the Employee’s estate shall receive a lump
sum cash payment in an amount equal to the Employee’s prorated Annual Bonus
(calculated as equal to 100% of Salary) for the fiscal year of the Employee’s
death, which pro ration will be determined from the first day of the fiscal year
in which the Employee dies through the date of death; and (c) the next tranche
of shares that would have vested under the Stock Grants in the next 12 months
following such termination of employment if the Employee had continued to be
employed, shall become vested on the date of such termination. Cash payments
under this Section 8 shall be made by the Company within 60 days after the
Employee’s death.

 

2



--------------------------------------------------------------------------------

9. Total Disability

If the Employee becomes “totally disabled,” then the Company may terminate the
employment of the Employee to the extent permitted by applicable law, and then
the Employment Term shall terminate, and thereafter the Company shall have no
further liability or obligation to the Employee hereunder, except (a) the
Employee shall receive any unpaid Salary that has accrued through the date of
termination; (b) the Employee shall receive a lump sum cash payment equal to one
month of Salary; (c) the Employee shall receive a lump sum cash payment in an
amount equal to the Employee’s prorated Annual Bonus (calculated as equal to
100% of Salary) for the fiscal year of the Employee’s termination under this
Section, which pro ration will be determined from the first day of the fiscal
year in which the Employee’s termination occurs through the date of termination;
(d) the next tranche of shares that would have vested under the Stock Grants in
the next 12 months following such termination of employment if the Employee had
continued to be employed, shall become vested on the date of such termination;
and (e) whatever benefits that the Employee may be entitled to receive under any
then existing disability benefit plans of the Company. Cash payments under this
Section 9 shall be made by the Company within 60 days after the Employee’s
termination of employment.

The term “totally disabled” means the Employee is considered totally disabled
(a) under the Company’s group disability plan in effect at that time, if any, or
(b) in the absence of any such plan, under applicable Social Security
regulations.

 

10. Termination for Cause

The Company may terminate the Employee for “cause” immediately upon notice from
the Company. If the Employee is terminated for “cause,” then the Employment Term
shall terminate and thereafter the Company shall not have any further liability
or obligation to the Employee, except that the Employee shall receive any unpaid
Salary that has accrued through the date of termination.

The term “cause” means: (a) the Employee is convicted of a felony (excluding all
vehicular and traffic offenses), or (b) in the reasonable determination of the
Board, the Employee has done any one of the following: (1) committed an act of
fraud, embezzlement, or theft in connection with the Employee’s duties in the
course of his employment with the Company, (2) caused intentional, wrongful
damage to the property of the Company, (3) materially breached (other than by
reason of illness, injury or incapacity) the Employee’s obligations under this
Agreement or under any written confidentiality, non-competition, or
non-solicitation agreement between the Employee and the Company that the
Employee shall not have remedied within 30 days after receiving written notice
from the Board specifying the details of the breach, or (4) engaged in gross
misconduct or gross negligence in the course of the Employee’s employment with
the Company.

 

11. Termination by the Employee

The Employee may terminate this Agreement by giving the Company written notice
of termination one month in advance of the termination date. The Company may
waive this notice period and set an earlier termination date. If the Employee
terminates this Agreement, then on the termination date, the Employment Term
shall terminate and thereafter the Company shall have no further liability or
obligation to the Employee under this Agreement, except that the Employee shall
receive any unpaid Salary that has accrued through the termination date. After
the termination date, the Employee shall be required to adhere to the covenants
against non-competition and non-solicitation described in Section 7 of this
Agreement.

 

3



--------------------------------------------------------------------------------

The Employee also may terminate this Agreement for Good Reason, provided that
the Employee gives the Company written notice of the Good Reason condition
within 90 days from the initial existence of the Good Reason condition, and if
the Company has not cured the Good Reason condition within 30 days following
such notice from the Employee, then the Employee’s employment will be terminated
effective as of the 30th day following the expiration of the Company’s cure
period, unless the Company designates an earlier termination date, and upon such
a termination, the Employee will be treated in accordance with Section 12, as if
the Employee’s employment had been terminated by the Company without cause. As
used herein, “Good Reason” means: (i) a material diminution in the Employee’s
base compensation, which for this purpose base compensation shall mean the
Salary and the target Annual Bonus opportunity, which is 100% of Salary; (ii) a
material diminution of the Employee’s authority, duties or responsibilities as
an Executive Vice President and Chief Marketing Officer; (iii) a material
diminution in the authority, duties or responsibilities of the Employee’s
supervisor, including a requirement that the Employee report to an officer or
employee of the Company instead of reporting directly to the Chief Executive
Officer; (iv) a material change in the geographic location at which the Employee
performs services for the Company, which for this purpose shall mean the Company
relocating its executive offices more than 60 miles from Horsham, Pennsylvania;
and (v) any other action or inaction that constitutes a material breach of this
Agreement by the Company.

 

12. Termination without Cause or Non-Renewal by the Company

The Company may terminate the Employee without “cause” by giving the Employee
written notice of termination one month in advance of the termination date. The
Employee may waive this notice period and set an earlier termination date. If
(i) the Employee is terminated without “cause,” or (ii) the Employee is
terminated as a result of the non-renewal of this Agreement by the Company at
the end of the Initial Term or any Renewal Term in accordance with Section 3, or
(iii) the Employee terminates his employment for Good Reason in accordance with
Section 11, then the Employment Term shall terminate and thereafter the Employee
shall be entitled only to the following under this Agreement:

(1) within 30 days following the Employee’s termination date, the Company will
pay to the Employee a lump sum severance payment in the amount equal to the sum
of:

(a) 12 months of the Salary then in effect; and

(b) a pro rated amount of the Annual Bonus (calculated at 100% of Salary) from
the first day of the fiscal year in which the termination occurred through the
date of termination; and

(2) the Employee’s group healthcare and dental coverage will be continued for 12
months, at the Employee’s normal contribution rates; and

(3) the Employee’s covenants against non-competition (as described in Section 7
of this Agreement) shall be reduced to a 12 month period from the termination
date, from the period contained in the Agreement referred to in Section 7 above;
and

(4) the next tranche of shares that would have vested under the Stock Grants in
the next 12 months following such termination of employment if the Employee had
continued to be employed, shall become vested on the date of such termination;
and

(5) the Employee and the Company will enter into, and the Employee must not
revoke, a mutual general release, which shall be a condition to the receipt of
the termination benefits under this Section.

 

4



--------------------------------------------------------------------------------

13. Change of Control

In the event a Change of Control occurs during the Employment Term, on the date
of the Change of Control, the Employee shall become 100% vested in the Stock
Grants.

For purposes of this Agreement, the term “Change of Control” shall mean the
consummation of any of the following events:

(i) any sale, lease, exchange, or other transfer of all or substantially all of
the assets of the Company to any other person or entity other than a
wholly-owned subsidiary of the Company (in one transaction or a series of
related transactions);

(ii) dissolution or liquidation of the Company;

(iii) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company’s voting securities
(based upon voting power), or

(iv) any reorganization, merger, consolidation, or similar transaction or series
of transactions that results in the record holders of the voting stock of the
Company immediately prior to such transaction or series of transactions holding
immediately following such transaction or series of transactions less than 50%
of the outstanding shares of any of the voting securities (based upon voting
power) of any one of the following: (1) the Company, (2) any entity which owns
(directly or indirectly) the stock of the Company, (3) any entity with which the
Company has merged, or (4) any entity that owns an entity with which the Company
has merged.

 

14. Governing Law/Jurisdiction

This Agreement is governed by Pennsylvania law. Any disputes, actions, claims or
causes of action arising out of or in connection with the terms of this
Agreement or the employment relationship between the Company and the Employee
shall be subject to the exclusive jurisdiction of the United States District
Court for the Eastern District of Pennsylvania or the Pennsylvania state courts
located in Montgomery County.

 

15. Entire Agreement; Amendments

This Agreement sets forth the entire understanding among the parties hereto, and
shall supersede all prior employment, severance and change of control agreements
and any related agreements that the Employee has with the Company or any
subsidiary, or any predecessor company, including the Original Employment
Agreement.

This Agreement may not be modified or amended in any way except by a written
amendment executed by the Employee and the Company.

 

16. Withholding Taxes

Any payments provided for in this Agreement shall be paid net of any applicable
income tax withholding required by federal, state or local law.

 

5



--------------------------------------------------------------------------------

17. No Assignment

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit and be enforceable by the respective heirs,
representatives, successors (including any successor as a result of a merger or
similar reorganization) and assigns of the parties hereto, except that the
duties and responsibilities of the Employee hereunder are of a personal nature
and shall not be assignable in whole or in part by the Employee.

 

18. Jury Trial Waiver

The parties hereby agree that they shall and do waive trial by jury in any
action, proceeding or counterclaim, whether at law or at equity, brought by
either of them, or in any manner whatsoever, which arises out of or is connected
in any way with this Agreement or with the employment relationship established
between them.

 

19. Compliance with Section 409A of the Code

This Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). If any
payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under section 409A, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. All payments to be made upon a termination of employment
under this Agreement may only be made upon a ‘separation from service’ under
section 409A of the Code. For purposes of section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment. In no event
may the Employee, directly or indirectly, designate the calendar year of
payment.

To the maximum extent permitted under section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under section 409A of the Code and the ‘separation pay exception’
under Treas. Reg. §1.409A-1(b)(9)(iii). However, if such severance benefits do
not qualify for such exemptions at the time of the Employee’s termination of
employment and therefore constitute deferred compensation subject to the
requirements of section 409A of the Code, then if the Employee is a “specified
employee” of a publicly traded corporation under section 409A of the Code on the
date of the Employee’s termination of employment, notwithstanding any other
provision of this Agreement, payment of severance under this Agreement shall be
delayed for a period of six months from the date of the Employee’s termination
of employment if required by section 409A of the Code. The accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six month period. If the Employee dies during the postponement period prior to
payment of the postponed amount, the amounts withheld on account of section 409A
of the Code shall be paid to the personal representative of the Employee’s
estate within 60 days after the date of the Employee’s death. The determination
of whether the Employee is a “specified employee” shall be made by the
Compensation Committee (or its delegate) in accordance with section 409A of the
Code and the regulations issued thereunder.

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during the Employee’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto duly executed this Employment Agreement as of the day and year first
written above.

 

NUTRISYSTEM, INC. By:  

/s/ Joseph M. Redling

Name:   Joseph M. Redling Title:   President and CEO EMPLOYEE:

/s/ Chris Terrill

Name:   Chris Terrill

 

7